Citation Nr: 1021411	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine (neck) 
disorder, including osteoarthritis, secondary to a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from January 1967 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2008, as support for his claim, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  After the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it (see 38 C.F.R. §§ 20.800, 20.1304), the 
Board issued a December 2008 decision also denying the 
Veteran's claim, and he appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).

In a January 2010 Order, granting a Joint Motion, the Court 
vacated the Board's decision and remanded the case to the 
Board for readjudication in compliance with directives 
specified in the Joint Motion.


FINDING OF FACT

According to the competent and credible medical and other 
evidence of record, it is just as likely as not the Veteran's 
cervical spine disorder - including the osteoarthritis, 
developed as a consequence of his service-connected 
low back disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
cervical spine disorder is proximately due to, the result of, 
or aggravated by his service-connected low back disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran injured his lower back in service and was granted 
service connection for the resultant low back disability.  He 
is alleging that he additionally developed arthritis in his 
cervical spine as a result of his service-connected low back 
disability.  For the reasons and bases set forth below, the 
Board will resolve all reasonable doubt in his favor and 
grant his claim.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires;  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 
10-percent disabling) within one year of separation from 
active military service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus or relationship between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves medical causation or 
diagnosis, there generally must be competent medical evidence 
to the effect that the claim is plausible; lay assertions 
generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  That is to say, evidence 
relating a current disorder to service (including by way of a 
service-connected disability) must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Board finds no grounds to grant the 
Veteran's claim on either a direct-incurrence or presumptive 
basis, since there is no evidence of a cervical spine 
disorder of any sort during his military service or of 
arthritis affecting this segment of his spine within the one-
year presumptive period after his service ended.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).  Indeed, the record shows 
that arthritis of the cervical spine was first diagnosed many 
years after service, see Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), and has not been linked by competent and credible 
medical or other evidence directly or presumptively to his 
service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

But that notwithstanding, the Veteran's claim is predicated 
instead on the notion that he developed the cervical spine 
disorder (including the osteoarthritis) over time, during the 
many years since his military service ended, on account of 
his already service-connected low back disability.  So his 
claim is not for direct or presumptive service connection, 
rather for secondary service connection.  Medical evidence, 
not just lay evidence, is generally required to establish 
this cause-and-effect correlation between the condition 
claimed and the service-connected disability.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 
13 Vet. App. 237 (1999).

The relevant evidence in this case for making this important 
determination includes somewhat competing opinions from a VA 
examiner and the Veteran's private physician.  But the 
medical opinions supporting the claim are certainly 
sufficient to place the evidence for and against the claim 
into equipoise, requiring resolution of all reasonable doubt 
in the Veteran's favor concerning the 


origin of the cervical spine disorder in terms of whether it 
is attributable to his service-connected low back disability.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
obvious or definite etiology).

The Veteran's physician, J.K.R, M.D., submitted several 
opinions expressing his belief that the osteoarthritis in the 
cervical segment of the Veteran's spine is proximately due to 
or the result of his service-connected low back disability.  
In an April 2004 letter, Dr. J.K.R. stated that he had known 
the Veteran since 1985.  Dr. J.K.R. explained that the 
Veteran underwent spinal surgery of the lumbar spine in 1987 
and of the cervical spine in 1996.  Dr. J.K.R. opined that 
"[the Veteran] also had a cervical spine condition that was 
secondary to his service-connected lumbar condition that 
requires repair in 1996."  

An Authorization and Consent to Release Information, VA Form 
21-4142, dated in February 2008, includes Dr. J.K.R.'s 
handwritten note reiterating that he had treated the Veteran 
for "traumatic arthritis in his neck" and that it had 
required surgery.  Dr. J.K.R. then wrote, "[t]he neck problem 
was related and was a result of the lower back problem 
because the arthritis involved the whole spine."  Dr. J.K.R. 
added that he has no medical records to provide because he is 
now retired.

Even more recently, in April 2010, Dr. J.K.R submitted 
another supporting opinion relating the cervical spine 
osteoarthritis to the Veteran's service-connected 
low back disability.  This time, however, Dr. J.K.R. 
indicated he based his opinion on a review of "approximately 
1050 pages of documents from [the Veteran's] claims file via 
a C.D. disc that was provided to me."  Dr. J.K.R also 
indicated that he had practiced neurosurgery and had treated 
the Veteran's lumbar and cervical spine disabilities in the 
1980s and 1990s.  Dr. J.K.R. then opined that:

More likely than not, the cervical spine problem 
which required diskectomy and fusion was caused by 
the lower back problem due to the fact that the 
back injury affected the range of motion and 
stability of the lower back (lumbar spine).  
Patients compensate for the changes in the lumbar 
spine and put additional stress on joints above the 
lower back.  The thoracic spine was not affected 
because the thoracic vertebrae are fixed by ribs 
and do not have any significant movement.  The 
mechanical stresses translate to the cervical spine 
(where there is significant motion) and this 
additional mechanical stress leads to herniated 
dics, arthritis, and entrapped nerves in the 
cervical spine. 

These opinions from Dr. J.K.R. clearly attribute the 
osteoarthritis in the Veteran's cervical spine to his 
service-connected low back disability.  Thus, this 
physician's favorable comments in this regard provide 
compelling evidence in support of the Veteran's claim under a 
theory of secondary service connection.

On the other hand, a VA compensation examiner disagreed and 
was unable to relate the arthritis in the Veteran's cervical 
spine to his service-connected low back disability.  In 
August 2004, this VA examiner reviewed the claims file and 
examined the Veteran before providing the following opinion:

I am unable to determine that there is a connection 
between the Veteran's service-connected lower 
lumbar condition with his cervical condition.  It 
would be highly speculative and unable to make that 
determination.  Therefore, I would have to state 
that it is not likely related to his low back 
condition.  Cervical spine condition is not likely 
related to his lumbar spine condition.

Since, however, both Dr. J.K.R. and the VA examiner based 
their opinions on a review of the pertinent medical history, 
which were supported by sound rationale, and on their 
personal evaluation of the Veteran, each opinion is probative 
of the determinative issue of causation.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  That is to say, 
both Dr. K.J.R and the VA examiner applied valid medical 
analysis to the significant facts of this case in reaching 
their different conclusions.  



But other commenting physicians have tended to sway the 
balance of evidence in the Veteran's favor in terms of 
etiologically linking his cervical spine disorder to his 
service-connected low back disability.  This additional 
medical evidence includes an April 2001 letter from Dr. H 
indicating the Veteran has had extensive trouble with his 
back and neck relating back to the service in 1973, in 
reference to his injury while in the military.  Dr. H added 
that, since that time, the Veteran has had some gradual 
progression of his problems, including extensive cervical 
spondylosis.  An October 2003 letter from Dr. S is further 
supportive of the claim.  He diagnosed probable spinal 
stenosis, status-post discectomy cervical and lumbar, and 
opined that the Veteran's current condition is related to his 
service-connected injury.

Certainly then, the medical evidence concerning the 
determinative issue of whether the Veteran's arthritis of the 
cervical spine is proximately due to or the result of his 
service-connected low back disability is in relative 
equipoise, in this instance meaning at the very least evenly 
balanced for and against his claim.  In these situations, the 
Veteran is given the benefit of the doubt.  Consequently, 
resolving all reasonable doubt in his favor concerning the 
origin of the arthritis affecting his cervical spine, the 
Board finds that service connection is warranted for this 
condition as secondary to his already service-connected low 
back disability.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

In light of this favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with this claim pursuant to the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq.  
The claim is being granted, regardless, so even if there was 
a failure to satisfy these duties, it would at most amount to 
nonpreducial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).




ORDER

Service connection for osteoarthritis of the cervical spine 
is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


